CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to theincorporation by referencein this Post-Effective Amendment No.30 to Registration Statement No. 033-65243 of Variable Account C of Union Security Insurance Company on Form N-6, of our report dated March 28, 2014, relating to the statements of assets and liabilities of Variable Account C of Union Security Insurance Company as of December 31, 2013, and the related statements of operations for each of the periods presented in the year then ended, the statements of changes in net assets for each of the periods presented in the two years then ended, and the financial highlights in Note 6 for each of the periods presented in the five years then ended, appearing in the Statement of Additional Information, which is incorporated by reference in such Registration Statement, and to the reference to us under the heading “Experts” in such Statement of Additional Information. /s/ Deloitte & Touche LLP Hartford, Connecticut September 8, 2014
